NO. 07-10-0302-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                SEPTEMBER 14, 2010

                         ______________________________


                            MIGUEL ANGEL GOMEZ, JR.,

                                                            Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                     Appellee
                        _______________________________

            FROM THE 211th DISTRICT COURT OF DENTON COUNTY;

              NO. F-2009-1584-C; HON. L. DEE SHIPMAN, PRESIDING
                       ______________________________

                              Memorandum Opinion
                         ______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Miguel Angel Gomez, Jr. (appellant) attempts to appeal from an order

adjudicating him guilty of burglarizing a habitation. He was sentenced in open court on

May 13, 2010, but did not file his notice of appeal until June 21, 2010. By letter dated

July 26, 2010, we informed appellant that it appeared his notice of appeal was untimely

and granted him opportunity to provide us with information to determine whether we
have jurisdiction over the appeal. Appellant responded by telling us that his sentencing

hearing was postponed until June 16, 2010, and therefore, his sentence was

pronounced on that day.           Both the reporter’s record and clerk’s record belie the

contention, however, and actually reveal that sentence was pronounced on May 13th.

        A timely notice of appeal is necessary to invoke our jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). To be timely, it must be filed within 30

days after sentence was pronounced in open court, unless a timely motion for new trial

was filed. TEX. R. APP. P. 26.2. Such a motion also must be filed within 30 days of the

oral pronouncement of sentence. TEX. R. APP. P. 21.4. While a motion for new trial was

filed here, that was not done until June 21, 2010, or more than 30 days after sentence

was orally pronounced in open court. Furthermore, appellant did not move to extend

the deadline for tendering his notice of appeal. So, we have no jurisdiction over the

matter.

        Accordingly, the appeal is dismissed for want of jurisdiction.1



                                                        Brian Quinn
                                                        Chief Justice


Do not publish.




        1
        Appellant may petition the Court of Criminal Appeals under article 11.07 of the Code of Criminal
Procedure for leave to initiate a belated appeal.

                                                   2
3